DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 14, 16-19, 22 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fareed et al (US 2016/0293596) in view of Beaumont et al (US 2013/0001586).
Regarding claims 1, 17 and 22, Fareed (Figs. 1 and 2A) discloses a method to fabricate a layer stack for a transistor, comprising: providing a silicon semiconductor substrate 106 ([0014]) in a processing chamber; forming an aluminum nitride layer 108-1 (first sublayer of 108, [0014]) on the substrate in the processing chamber; forming an aluminum gallium nitride layer 108-2 (second sublayer of 108, [0014]) on the aluminum nitride layer in the processing chamber; forming a surface layer 110/112/114 on the aluminum gallium nitride layer 108 in the processing chamber, the surface layer 110/112/114 including a gallium nitride sublayer 110/112 ([0014]) and an aluminum gallium nitride sublayer 114 ([0015]) located on the gallium nitride sublayer; and 
Fareed discloses the semiconductor substrate 106 is made of silicon ([0014]) which is the same material as that of the Applicant’s substrate, but does not disclose the silicon semiconductor substrate 106 having a resistivity within a range of 1.0 mΩ-cm to 10mΩ-cm as claimed. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to form the semiconductor substrate of Fareed having a resistivity within a range as claimed because the resistivity of the substrate can be optimized depending upon the material type which is used for the substrate and the fabricating conditions which are applied to the substrate.
Fareed does not disclose a step of cooling the substrate by controlling a temperature of the processing chamber after forming the surface layer to limit a cooling rate of the substrate and the formed layers to no more than 1 ⁰C/s and to reduce the temperature at a greater rate to a first temperature and at a lesser rate to a second lower temperature.
However, Beaumont (Figs. 1 and 2A) teaches a method to fabricate an epitaxial layer stack of group III-V layers ([0029] and [0030]), comprising: a step of cooling the substrate by controlling a temperature of the processing chamber after forming the surface layer 205 to limit a cooling rate of the substrate and the formed layers to no more than 1 ⁰C/s (see Fig. 1 and [0050], “not greater than about 2000 ⁰C/hr … 1000 
Regarding claims 3-5, 9-10 and 18, Beaumont (Figs. 1 and 2A) further discloses: the controlled cooling rate is 0.5 to 1 degree C per second ([0050]); applying heat to the substrate 201 to control the temperature of the processing chamber after forming the surface layer 205 (Fig. 1 and [0045]); providing nitrogen gas in the processing chamber while cooling the substrate ([0053]); controlling the temperature of the processing chamber to 1000 degrees C or more ([0036]) while forming the group III-V layer 204, the group lll-V layer 208 and the surface layer 205; and applying heat to the substrate 201 to control the temperature of the processing chamber to cool the substrate 201 and the formed layers 203/205 at the controlled rate of less than or equal to 1 °C/s after forming the surface layer 205 ([0045] and [0050]).
Regarding claims 14, Beaumont (Figs. 1 and 2A) also teaches the first gallium nitride layer 205 ([0032]) is formed as a multilayer gallium nitride structure 208 and 210 for reduction of the dislocation density of the surface layer 205 and increase the internal strain on the surface layer ([0033]). 

However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to form the semiconductor substrate of Fareed having a resistivity within a range as claimed because the resistivity of the substrate can be optimized depending upon the material type which is used for the substrate and the fabricating conditions which are applied to the substrate.
Regarding claims 27-30, as discussed above, Beaumont discloses cooling the substrate by reducing the temperature at a greater rate to a first temperature and at a lesser rate to a second lower temperature ([0051]).  Beaumont does not disclose the first temperature, the greater rate and the lesser rate in the ranges as claimed. 
However, Beaumont further discloses that the greater cooling rate may be utilized over a particular range of temperatures in the initial stages or the middle stages of the cooling cycle ([0051]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, the specification contains no disclosure of either the critical nature of the claimed ranges of any unexpected results arising therefrom.  Therefore, it would have been obvious to perform the cooling process of 
Regarding claim 31, Fareed (Figs. 1 and 2A) discloses a method to fabricate a semiconductor material stack, comprising: forming an aluminum nitride layer 108-1 (first sublayer of 108, [0014]) on a substrate 106; forming an aluminum gallium nitride layer 108-2 (second sublayer of 108, [0014]) on the aluminum nitride; forming a surface layer 110/112/114 on the aluminum gallium nitride layer 108, the surface layer 110/112/114 including a gallium nitride sublayer 110/112 ([0014]) and an aluminum gallium nitride sublayer 114 ([0015]).
Fareed discloses the semiconductor substrate 106 is made of silicon ([0014]) which is the same material as that of the Applicant’s substrate, but does not disclose the silicon semiconductor substrate 106 having a resistivity within a range of 2.0 mΩ-cm to 6 mΩ-cm as claimed. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to form the semiconductor substrate of Fareed having a resistivity within a range as claimed because the resistivity of the substrate can be optimized depending upon the material type which is used for the substrate and the fabricating conditions which are applied to the substrate.


However, Beaumont (Figs. 1 and 2A) teaches a method to fabricate a semiconductor material stack of group III-V layers ([0029] and [0030]), comprising: a step of cooling the substrate after forming the surface layer 205 at a rate no greater than 1 ⁰C/s (see Fig. 1 and [0050], “not greater than about 2000 ⁰C/hr … 1000 ⁰C/hr … or 800 ⁰C/hr”).  Accordingly, it would have been obvious to modify the method of Fareed by including the step of cooling the substrate after forming the surface layer at a rate within a range as claimed in order to reduce the bow and the strain within the surface layer, as taught by Beaumont ([0048]).
Beaumont does not disclose the method is for reducing cracking in the semiconductor material stack.  
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best.
Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fareed et al ‘596 and Beaumont et al as applied to claim 1 or 17 above, and further in view of Fareed et al (US 9,337,023).
Regarding claims 11 and 21, Fareed ‘596 discloses the aluminum gallium nitride layer on the aluminum nitride layer is formed as a graded layer which is aluminum rich at a bottom surface and aluminum less is at a top surface ([0014]).  Fareed ‘596 does not disclose the graded aluminum gallium nitride layer is formed as a multilayer structure as claimed.
However, Fareed ‘023 (Fig. 2B) teaches a method comprising: a buffer stack 220 including an aluminum gallium nitride layer formed on the aluminum nitride layer as a graded layer (column 1, lines 43-49), and the graded aluminum gallium nitride layer is formed as a multilayer structure having variable thicknesses ([column 4, lines 5-11).  Accordingly, it would have been obvious to further modify the method of Fareed ‘596 by forming the graded aluminum gallium nitride layer as a multilayer structure having variable thicknesses as claimed in order to obtain higher transistor device breakdown voltage, lower leakage current and reduced substrate bow/warp, as taught by Fareed ‘023 (column 4, lines 12-18).
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the court case of In re Aller cited in the office action cannot be applied for teaching the obviousness of having a resistivity range of the substrate as 
This argument is not persuasive because as discussed in M.P.E.P. 2144.04, “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.  Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients … If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.”  In this case, the examiner has establish a prima facie case of obviousness by pointing out that the Federal Circuit in In re Aller held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  However, Applicant has failed to point out the criticality of having a resistivity range of the substrate as claimed.  There is no evidence of record to indicate that forming the substrate having a resistivity range as claimed would achieve unexpected results.  The examiner specifically notes that Fareed discloses the semiconductor substrate 106 is made of silicon ([0014]) which is the same silicon material as that of the Applicant’s substrate, and having the substrate made of silicon is very well known and commonly used in the semiconductor art.  As a final point, Applicant bases no argument uponobjective evidence of nonobviousness, such as unexpected results, which would serve to rebut the inference of obviousness established by the applied prior art. 
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/Primary Examiner, Art Unit 2817